Citation Nr: 1722121	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-06 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. In a May 2017 letter, the Veteran and his representative notified the RO that he wished to withdraw his appeal concerning entitlement to service connection for diabetes mellitus II.

2. In a May 2017 motion, the Veteran's representative moved to dismiss the Veteran's appeal concerning entitlement to service connection for diabetes mellitus II.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for diabetes mellitus II have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204(b)(1) (2016).  

In a May 2017 letter that included the Veteran's file number, the Veteran and his representative notified the RO that he wished to withdraw his appeal concerning entitlement to service connection for diabetes mellitus.  In addition, in a separate May 2017 filing that included the Veteran's name, file and docket number, the representative filed a Motion to Dismiss the Veteran's appeal concerning the issue of service connection for diabetes mellitus.  The May 2017 letter and motion indicating the Veteran's intention to withdraw the issue on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for diabetes mellitus, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issue on appeal is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for diabetes mellitus is dismissed.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


